     Case 1:16-cv-01737-AWI-BAM Document 66 Filed 07/22/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MIKE BAKER,                                       Case No. 1:16-cv-01737-AWI-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                        MOTION TO STAY DISCOVERY AND
13           v.                                         DISPOSITIVE MOTION DEADLINES
14    BEAM, et al.,                                     (ECF No. 65)
15                       Defendants.
16

17          Plaintiff Mike Baker (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s second amended complaint against: (1) Defendants Vogel, Caldwell, and Cervantes for

20   deliberate indifference in violation of the Eighth Amendment; (2) Defendants Vasquez, Vogel,

21   Beam, Cuevas, Caldwell, Cervantes, Huerta, Benevidas, Goree, Cribbs, Diaz, Jarvis, and Pacillas

22   for retaliation in violation of the First Amendment; (3) Defendants Vasquez, Vogel, Beam,

23   Cuevas, Caldwell, Cervantes, Huerta, and Benevidas for conspiracy; (4) Defendants Vogel,

24   Beam, Cuevas, Caldwell, Cervantes, Huerta, and Benevidas for denial of access to the courts in

25   violation of the First and Fourteenth Amendments; (5) Defendants Vogel, Beam, Cuevas,

26   Caldwell, Cervantes, Huerta, and Benevidas for a state law claim for property deprivation;

27   (6) Defendants Beam, Huerta, and Benevidas for violation of California Civil Code § 52.1;

28   (7) Defendant Vogel for a state law claim of intentional infliction of emotional distress; and
                                                       1
     Case 1:16-cv-01737-AWI-BAM Document 66 Filed 07/22/20 Page 2 of 3

 1   (8) Defendants Vogel, Caldwell, and Cervantes for a state law claim for negligent infliction of

 2   emotional distress.

 3           On February 13, 2020, Defendants filed a motion for summary judgment on the ground

 4   that Plaintiff failed to exhaust administrative remedies as to any claims against any Defendant,

 5   and a motion for protective order. (ECF Nos. 52, 53.) Despite being granted several extensions

 6   of time, Plaintiff has not yet filed an opposition to the motion for summary judgment.

 7   Defendants’ motion for protective order also remains pending before the Court.

 8           On July 21, 2020, Defendants filed a motion for a stay of the discovery and dispositive

 9   motion deadlines pending resolution of their exhaustion motion for summary judgment. (ECF

10   No. 65.) Pursuant to the Court’s November 21, 2019 Discovery and Scheduling Order, the

11   deadline for the completion of all discovery is July 21, 2020, and the deadline for filing all

12   dispositive motions is October 1, 2020. (ECF No. 48.)

13           Although Plaintiff has not had the opportunity to file a response to Defendants’ motion,

14   the Court finds a response unnecessary. The motion is deemed submitted. Local Rule 230(l).

15           Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

16   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

17   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

18   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

19   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

20   not diligent, the inquiry should end. Id.
21           In their motion, Defendants argue that the pending motion for summary judgment for

22   failure to exhaust administrative remedies may dispose of this case summarily and without the

23   need to take Plaintiff’s deposition. (ECF No. 65-1.) Defendants further argue that due to the

24   ongoing COVID-19 pandemic and CDCR’s restrictions on inmate movement and limited

25   videoconferencing equipment, defense counsel cannot reasonably conduct Plaintiff’s deposition

26   at this time. Defendants therefore request that the Court stay the discovery and dispositive
27   motion deadlines until the motion for summary judgment on the issue of exhaustion is resolved.

28   (Id.)
                                                        2
     Case 1:16-cv-01737-AWI-BAM Document 66 Filed 07/22/20 Page 3 of 3

 1          Having considered Defendants’ moving papers, the Court finds good cause to stay the

 2   discovery and dispositive motion deadlines in this action. Defendants have been diligent in filing

 3   the dispositive motion, and it would be a waste of the resources of the Court and the parties to

 4   require the taking of Plaintiff’s deposition or the filing of unnecessary dispositive motions,

 5   particularly with the ongoing COVID-19 crisis. Finally, the Court finds that Plaintiff will not be

 6   prejudiced by the relief requested, as the Court will reset the applicable deadlines, if necessary,

 7   following a ruling on the pending motion.

 8          Based on the foregoing, IT IS HEREBY ORDERED as follows:

 9      1. Defendants’ motion to stay the discovery and dispositive motion deadlines, (ECF No. 65),

10          is GRANTED;

11      2. The discovery and dispositive motion deadlines are STAYED; and

12      3. As necessary and appropriate, the Court will reset the deadlines following resolution of

13          the pending motion for summary judgment for failure to exhaust administrative remedies.

14
     IT IS SO ORDERED.
15

16      Dated:     July 22, 2020                               /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
